DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1-7, 10-13, 15-18, 20-21, and 24-26, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/09/2022 and a thorough search the closest prior arts HOU (US 20190187721 A1), in view of Goldberg et al.  (US 20170336284 A1), and in further view of Vokhmin (Patent No.: US 6496253 B1), and in further view of Pfahl et al. (US 20090249787 A1), and in further view of Beghuin et al. (US 20100310130 A1), and in further view of Connor (US 20190004325 A1), and in further view of Allum et al. (US 20100286571 A1), and in further view of KIM (US 20140210858 A1), and in further view of Gollier et al. (US 20170358136 A1), and in further view of FU et al. (US 20180300954 A1), and in further view of GUEU et al. (US 20180224675 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the angle acquisition process comprising: and a line connecting the center point of the imaging area and the initial point is perpendicular to the display screen when the center point of the imaging area is aligned with the initial point, 
and acquiring an angle variation value of the center point of the imaging area of the image acquisition component in the adjustment from the position aligned with the initial point of the target virtual image to the position aligned with the target point of the target virtual image; 
and acquiring an optical imaging parameter value of the target virtual image on the basis of the angle variation values acquired in at least two angle acquisition processes, as claimed in claim 1. 

With regards to independent claim 20, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the angle acquisition process comprising: a line connecting the center point of the imaging area and the initial point is perpendicular to the display screen when the center point of the imaging area is aligned with the initial point, 
and acquiring an angle variation value of the center point of the imaging area of the image acquisition component in the adjustment from the position aligned with the initial point of the target virtual image to the position aligned with the target point of the target virtual image; 
and acquire an optical imaging parameter value of the target virtual image on the basis of the angle variation values acquired in at least two angle acquisition processes, as claimed in claim 20. 

With regards to independent claim 25, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the angle acquisition process comprising: a line connecting the center point of the imaging area and the initial point is perpendicular to the display screen when the center point of the imaging area is aligned with the initial point, 
and acquiring an angle variation value of the center point of the imaging area of the image acquisition component in the adjustment from the position aligned with the initial point of the target virtual image to the position aligned with the target point of the target virtual image;
 and acquiring an optical imaging parameter value of the target virtual image on the basis of the angle variation values acquired in at least two angle acquisition processes, as claimed in claim 25.  

The dependent claim 2-7, 10-13, 15-18, 21, 24, and 26, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628